IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0676
                               Filed June 25, 2014

IN THE INTEREST OF M.K., S.K.,
and T.K.,
      Minor Children,

B.G., Mother,
      Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Greene County, William C.

Ostlund, Judge.



      A mother appeals from the order terminating her parental rights.

AFFIRMED.



      Kyle Offis of Hoyt Law Firm, P.C., Jefferson, for appellant.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, and Nicola Martino, County Attorney, for appellee.

      Joel Baxter of Beverly Wild Law Office, P.C., Guthrie Center, for father.

      Mark Rasmussen, Rasmussen Law Office, Jefferson, attorney and

guardian ad litem for minor children.



      Considered by Danilson, C.J., and Potterfield and McDonald, JJ.
                                         2



MCDONALD, J.

      Brenda, the mother of M.K., S.K., and T.K., challenges one of the four

grounds upon which the district court terminated the parental rights between her

and her three children. We affirm the judgment of the district court.

      This family came to the attention of the Iowa Department of Human

Services (“IDHS”) in the fall of 2012 after the police executed a search warrant at

the family’s residence and discovered methamphetamine, paraphernalia,

methamphetamine manufacturing substances, and a handgun. At the time the

police executed the warrant, the father, Brandon, fled. Brenda took the children

from the residence and delivered them to a friend. While the police were still at

the residence executing the warrant, Brenda returned to the residence alone and

set fire to a garbage can, which she then pushed against the wall of a small shed

in an apparent attempt to raze the shed. The police found methamphetamine

manufacturing materials in the shed. The children were removed from Brenda

and the father, put in the custody of the IDHS, and placed with the children’s

grandmother. The children were adjudicated in need of assistance on November

30, 2012. At the time of removal, the children were all under three years of age.

      From the initiation of this case, IDHS offered Brenda numerous services in

an attempt to reunite her with her children, but to no avail. She failed to attend

more than a majority of the supervised visits afforded her. She lacked stable

housing, moving on at least three occasions during the life of this case. She

refused to provide IDHS with the addresses and names of the people with whom

she was residing. She refused to complete drug treatment, denying she used
                                        3



drugs despite all evidence to the contrary.     She also refused mental health

treatment. Brenda’s initial failure to avail herself of services was made more

complicated by developments in the criminal proceedings related to the search

warrant executed in 2012.

       Brenda and Brandon were both arrested on April 27, 2013. Brenda was

charged with several offenses. The IDHS reported to the district court that in

2013 Brenda was convicted of forgery, burglary in the third degree, arson,

possession of a controlled substance, unlawful possession of prescription drugs,

and manufacturing methamphetamine.           At trial, Brenda testified she was

convicted of conspiracy to manufacture methamphetamine, arson, burglary in the

third degree, and aiding and abetting.      Brenda was sentenced to a term of

incarceration and then transferred to the Fort Dodge Residential Correctional

Facility in October 2013. Brenda did have some visitation with the children while

incarcerated, but she was not able to effectively supervise them.           IDHS

recommended the permanency plan be changed from reunification of the

children with Brenda to termination of her parental rights and placement of the

children for adoption.

       At the time of the termination hearing, Brenda remained in the custody of

the Iowa Department of Correctional Services at the Fort Dodge facility. There

was evidence put into the record regarding her release date. It was undisputed,

however, that the children were not able to be returned to her care at the time of

the termination hearing—Brenda agreed with that finding.       The district court

terminated Brenda and Brandon’s parental rights pursuant to Iowa Code section
                                        4



232.116(1)(d), (e), (h), and (l) (2013). Brandon does not appeal the termination

order.

         On appeal, Brenda challenges only the termination order pursuant to

paragraph (e). She contends the district court erred in finding she would not be

able to care for the children in the foreseeable future because she was in custody

and not likely to be discharged any time soon. Specifically, Brenda contends that

subsequent to trial in this case she progressed through faster than expected and

will be released sooner than had been anticipated at the time of trial. None of

this is in the record.   In any event, the argument is unavailing.     “When the

juvenile court terminates parental rights on more than one statutory ground, we

need only find grounds to terminate under one of the sections cited by the

juvenile court to affirm.” In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999).

Brenda’s failure to challenge any of the other three grounds supporting the

termination of her parental rights means she has waived those issues on appeal.

See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in support of an

issue may be deemed waiver of that issue.”). We conclude the termination of

Brenda’s parental rights may be affirmed under any of the other grounds found

by the district court.

         AFFIRMED.